                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9      BOARDS OF TRUSTEES OF THE                            CASE NO. C18-1290-JCC
        PUGET SOUND ELECTRICAL
10      WORKERS HEALTHCARE TRUST, et                         ORDER
11      al.,

12                              Plaintiffs,
                v.
13
        DBE ELECTRIC, INC. and MARY
14      LERDAHL,
15
                                Defendants.
16

17
            This matter comes before the Court on Plaintiffs’ motion for default judgment (Dkt. No.
18
     14). The Court has considered the motion and the relevant record and FINDS that:
19
            (1) Defendants DBE Electric, Inc. and Mary Lerdahl were properly served in this matter
20
     on or about September 8, 2018 (Dkt. Nos. 8, 9);
21
            (2) The Clerk entered an order of default against Defendants on November 21, 2018 (Dkt.
22
     No. 12);
23
            (3) Defendants have failed to appear or otherwise defend in this action; and
24
            (4) The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986) support
25
     granting default judgment in Plaintiffs’ favor.
26
            Accordingly, Plaintiffs’ motion for default judgment (Dkt. No. 14) is GRANTED in its

     ORDER
     C18-1290-JCC
     PAGE - 1
 1   entirety. The Court ORDERS as follows:

 2          That Plaintiffs are awarded judgment against Defendant DBE Electric, Inc. in the

 3   amounts hereinafter listed, which amounts are due to Plaintiffs for the July 2016 through June

 4   2018 audit period: for contributions of $69,983.67, for liquidated damages of $8,537.51, for pre-

 5   judgment interest of $11,466.07, for audit fees for the July 2016 through June 2018 audit period

 6   of $15,499.70, for attorney fees of $11,810.00, and for costs of $530.00; all for a total of

 7   $117,826.95.

 8          That Plaintiffs are awarded judgment against Defendant Mary Lerdahl, jointly and
 9   severally in the amounts hereinafter listed, which amounts are due to Plaintiffs on the remaining
10   unpaid vacation contributions for the July 2016 through June 2018 audit period: for $3,890.25 in
11   vacation contributions, $778.05 in liquidated damages, $637.37 in interest; all for a total of
12   $5,305.67.
13          This judgment shall bear interest at the 12 percent, per annum rate specified in the
14   applicable trust agreements from the date of this judgment until paid in full, pursuant to 29
15   U.S.C. § 1132(g).
16          DATED this 4th day of January 2019.




                                                           A
17

18

19
                                                           John C. Coughenour
20                                                         UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     C18-1290-JCC
     PAGE - 2
